Citation Nr: 9904582	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of shell fragment wound, lower 
left leg, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected simple fracture, base of 
second metacarpal, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1940 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claims for increased disability ratings for: (1) 
moderate wound, Muscle Group XI (recharacterized herein as 
residuals of shell fragment wound, lower left leg); and (2) 
simple fracture, base of second metacarpal, right hand.

During the pendency of this appeal, the appellant raised a 
claim of entitlement to service connection for dislocation of 
the right thumb at the metacarpal phalangeal joint.  
Accordingly, this issue is referred to the RO for development 
as appropriate. See Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND
I.  Residuals of Shell Fragment Wound, Lower Left Leg

The veteran contends that an increased disability rating, in 
excess of 10 percent, is warranted for his service-connected 
residuals of shell fragment wound, lower left leg.  He 
alleges that his left leg disorder is currently manifested by 
pain and numbness.  

During the pendency of this appeal, VA promulgated final 
regulations, which initiated VA's regulatory endeavor to 
address muscle injuries and disorders of the orthopedic 
system as separate disability categories. 62 Fed.Reg. 106, 
(June 3, 1997).  These regulations provide that, effective 
July 3, 1997, sections 4.56 and 4.73 of Title 38 C.F.R. have 
been revised. Id., pp. 30238-39.  The revised regulations 
provide new criteria for evaluating the severity of muscular 
injuries, including muscular injuries evaluated under 38 
C.F.R. § 4.73, Diagnostic Code 5224 (1998), which is the code 
section currently used by the RO to rate the appellant's 
service-connected residuals of shell fragment wound, lower 
left leg.  The Board also notes that, effective July 3, 1997, 
sections 4.47 -- 4.54, 4.69 and 4.72 of Title 38 C.F.R. were 
removed and reserved. Id., pp. 30237, 30239.

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the RO must be given the opportunity to review the 
appellant's claim for an increased disability rating in this 
matter.

In addition to the changing regulations, the veteran's 
representative has argued that it is "unclear by the record 
if the veteran is rated under the wrong diagnostic code or if 
the examination is inadequate."  Specifically, the RO rated 
the veteran's service-connected residuals of shell fragment 
wound, lower left leg, as 10 percent disabling pursuant to 
Diagnostic Code 5311.  Diagnostic Code 5311 is used in rating 
muscle injuries to the posterior and lateral crural muscles, 
and muscles of the calf (Group XI), which includes the 
tibialis posterior.  The report of the veteran's most recent 
VA examination for muscles, dated September 1996, listed the 
muscle penetrated by the shell fragment as the left tibialis 
anterior.  The veteran's representative argues, therefore, 
that Diagnostic Code 5312, relating to the anterior muscles 
of the leg (Group XII), including the tibialis anterior, 
should be considered in rating the veteran's service-
connected shell fragment wound, lower left leg.  

Under these circumstances, the Board concludes that the RO 
should readjudicate the appellant's claim for an increased 
disability rating for service-connected residuals of shell 
fragment wound, lower left leg under.  In doing so, the RO 
should consider both the old and the current VA regulations 
for rating muscle injuries.  The RO should also consider the 
argument proffered by the veteran's representative regarding 
the use and application of Diagnostic Code 5312.  
II.  Simple Fracture Base of Second Metacarpal, Right

The veteran contends that an increased (compensable) 
disability rating is warranted for his service-connected 
simple fracture, base of second metacarpal, right hand.  In 
January 1999, the veteran's representative filed a written 
brief presentation arguing that the RO's statement of the 
case, dated August 1997, "does not clarify the diagnostic 
code or tell the veteran what criteria need to be met in 
order to meet the next higher rating under the assigned 
diagnostic code." 

After a thorough review of the veteran's claims file, the 
Board concludes that a remand is necessary pursuant to 
38 C.F.R. § 19.9 (1998).  As noted above, the veteran is 
seeking an increased disability rating for his service-
connected simple fracture, base of second metacarpal, right 
hand.  A review of the RO's April 1997 statement of the case 
(SOC) indicates that the veteran's claim was considered 
solely under Diagnostic Code 5224, relating to ankylosis of 
the thumb.  The reasons and basis section of the SOC, 
however, indicates that the symptoms relating to the 
veteran's dislocated right thumb are separate and apart from 
the veteran's service-connected simple fracture, base of 
second metacarpal, right hand.  Accordingly, application of 
Diagnostic Code 5224 directly conflicts with the reasons and 
bases listed in the SOC.  Under these circumstances, the 
Board concludes that the RO should readjudicate this issue 
and prepare a supplemental statement of the case in this 
matter.  In doing so, the RO should consider application of 
38 C.F.R. § 4.71, Diagnostic Code 5225, relating to ankylosis 
of the index finger.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to his claims and to ensure full compliance with 
due process requirements, the case is REMANDED to the 
regional office (RO) for the following action:

1.  The RO should readjudicate the 
appellant's claim for an increased 
disability rating for his service-
connected residuals of shell fragment 
wound, lower left leg, currently rated as 
10 percent disabling, under both the old 
and the current VA regulations for rating 
muscle injuries.  The RO should determine 
which set of regulations is more 
favorable to the appellant, and apply the 
one more favorable to the case. See 
38 C.F.R. § 4.73, Diagnostic Codes 5304 
and 5326 (1996), amended by 62 Fed.Reg. 
30239, (June 3, 1997), 38 C.F.R. §4.73, 
Diagnostic Codes 5311 and 5312 (1998); 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  If deemed necessary, the 
RO should schedule the veteran for an 
additional medical examination of his 
service-connected shell fragment wound, 
left lower leg.

2.  The RO should readjudicate the 
appellant's claim for an increased 
disability rating for his service-
connected simple fracture, base of second 
metacarpal, right hand. In readjudicating 
this issue, the RO should identify the 
symptoms, or lack thereof, attributable 
to the veteran's service-connected simple 
fracture, base of second metacarpal, 
right hand.  The RO should also 
reconsider which Diagnostic Code is most 
appropriate for rating the veteran's 
service-connected condition. See 
38 C.F.R. § 4.71, Diagnostic Code 5225.  
If deemed necessary, the RO should 
schedule the veteran for an additional 
medical examination of his service-
connected simple fracture, base of second 
metacarpal, right hand.

Once the foregoing has been accomplished, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

